Citation Nr: 0828811	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-27 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including coronary artery disease, status post myocardial 
infarction.  


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1979 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO), which denied the veteran's claim for 
cardiovascular disease.  

In a July 2005 statement, the veteran raised the issue of 
hypertension.  The RO has not addressed this issue and it is 
referred back to that office for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the evidence, the Board finds that additional 
development is necessary regarding the veteran's claim for 
service connection for cardiovascular disease.  The record 
reflects that the veteran has not been afforded a VA 
examination or corresponding medical opinion to address the 
potential relationship between his claimed condition and 
service.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id. See also McLendon v 
Principi, 20 Vet. App. 79 (2006).  

With respect to the veteran's current cardiovascular 
condition, private medical records reflect that he suffered 
an acute myocardial infarction in December 2004, followed by 
multiple stent placements and interventional procedures to 
his coronary arteries.  In a December 2005 medical statement, 
the veteran's private cardiologist generally opined that even 
though the heart attack occurred in 2004, coronary artery 
disease actually begins 20 to 25 years earlier.  He further 
noted that stress contributes to the development and 
progression of coronary artery disease.  While the 
cardiologist's opinions were general in nature, a VA 
examination is needed to reconcile such statements and 
ascertain any link between this particular veteran's current 
cardiovascular disease and his symptomatology while in 
service.

Furthermore, the veteran's service medical records show in-
service findings of cardiovascular irregularities.  These 
findings include the following records: 1) a medical report 
from April 1985, reflecting complaints of chest wall pain, 
numbness and tingling in the arm; 2) two separate medical 
examinations in 1986 reporting an irregular heart beat; 3) an 
August 1999 medical report noting pain, numbness, and 
tingling in the left arm; and 4) a March 2001 
electrocardiogram (EKG) revealing a T-wave abnormality.  An 
examination is necessary to determine whether there is any 
link between the veteran's current cardiovascular disease and 
these findings documented in his service medical records.  

In as much as there is medical evidence showing a current 
disease, evidence of cardiovascular abnormalities while in 
service, and statements from the veteran himself noting 
chronicity of symptomatology since service, the Board 
concludes that a medical examination and opinion is required 
to determine the likelihood that the current cardiovascular 
problems are related to service.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination to determine whether it is 
as likely as not that the current 
cardiovascular disease, to include 
coronary artery disease, is related to 
service.  The claims file, this remand, 
and treatment records must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination.

(a)  In formulating the opinion, the 
examiner should specifically comment on 
the clinical significance of the following 
evidence of record: 1) the December 2005 
Medical Statement of Dr. A. S.; 2) in-
service medical records documenting 
chronic chest pain, numbness/tingling in 
left arm, and irregular heart beat from 
1985 to 1999; 2) the T-wave abnormality 
shown on a March 2001 EKG; and 3) the 2004 
myocardial infarction, followed by at 
least 4 known cardiac catheterizations 
(stent) procedures after service.  

(b)  The examiner should also express an 
opinion as to whether it is at least as 
likely as not that cardiovascular disease, 
to include coronary artery disease, was 
manifested by the abnormal T-wave EKG 
finding in March 2001.

NOTE:  The examiner should consider that 
the term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that  it is as medically sound to 
find in  favor of causation as it is to 
find against causation.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


